Citation Nr: 0010412	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to rating in excess of 30 percent for 
instability of the right knee anterior cruciate ligament.  

2.  Entitlement to a rating in excess of 20 percent for 
postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The claims folder was subsequently transferred to 
the Cleveland, Ohio RO.

In August 1998, the Board remanded the claim for an increased 
evaluation for the right knee disability and the claim for 
TDIU for additional evidentiary development to include 
consideration of the VA General Counsel Precedent Opinion, 
VAOPGCPREC 23-97, and the decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In a January 2000 rating decision the RO determined that the 
40 percent evaluation in effect for the service-connected 
right knee disorder should be revised.  A 30 percent rating 
was assigned for instability of the right knee anterior 
cruciate ligament, and a separate 20 percent evaluation was 
assigned for other residuals of medial meniscectomy and 
proximal tibial osteotomy.  The claim for a TDIU was denied.  

REMAND

The veteran has presented a well-grounded claim for increased 
rating within the meaning of 38 U.S.C.A. § 5107.  His 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board also finds that VA has complied with 
its obligation to assist him with the development of that 
claim under the same code provision.

The veteran has also raised a well-grounded claim for total 
rating based on individual unemployability (TDIU).  Although 
he does not currently meet the percentage requirements for 
that disability, he has presented evidence that the service-
connected disabilities prevent gainful employment.  See 
Colayang v. West, 12 Vet. App. 524 (1999).

In its previous remand the Board requested that the veteran 
be afforded an examination in which the examiner expressed an 
opinion as to whether the service connected right knee 
disability precluded employment for which the veteran would 
otherwise be qualified.  The veteran was subsequently 
afforded an examination.  The examiner noted that the 
veteran's right knee pain would "significantly limit his 
ability to seek employment" which he would otherwise be 
qualified for, but did not express an opinion as to whether 
the right knee disability precluded him from maintaining such 
employment.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).  Such an opinion is also relevant to the claim for 
increase, since the veteran is currently in receipt of the 
maximum schedular evaluation under Diagnostic Code 5257, and 
a higher evaluation could be awarded on an extraschedular 
basis.

In view of the foregoing, this case is remanded for the 
following:

1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for a right knee 
disability since June 1999.  The RO 
should then take all necessary steps to 
obtain those records and associate them 
with the claims folder.

2.  The examiner who conducted the 
December 1998 examination, should be 
requested to review the claims folder and 
express an opinion as to whether the 
veteran's service connected right knee 
disability precludes all forms of gainful 
employment for which the veteran would 
otherwise be qualified.  If the examiner 
is unavailable, the veteran should be 
afforded a new examination in order to 
obtain the necessary opinion as to the 
impact of his service-connected 
disability on his ability to maintain 
gainful employment.

3.  The RO should then ensure that the 
requested development has been completed, 
and readjudicate the veteran's claims.  
If any benefit sought, remains denied, he 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claims, and that a failure, without good cause, to report for 
such examinations, could result in the denial of those 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)


- 5 -


- 5 -


